UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2019



ANSELME FIDELIS SOP TAGNE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-272-477)


Submitted:   March 15, 2006                 Decided:   April 4, 2006


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Paul J.
McNulty, United States Attorney, Gerard J. Mene, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anselme Fidelis Sop Tagne, a native and citizen of

Cameroon,   petitions    for     review   of    an   order   of    the   Board    of

Immigration    Appeals     (Board)       affirming     without      opinion      the

Immigration Judge’s (IJ) denial of his applications for asylum,

withholding of removal, and protection under the Convention Against

Torture.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”           INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Sop Tagne fails to show that the evidence compels a

contrary result.    Having failed to qualify for asylum, Sop Tagne

cannot meet the higher standard to qualify for withholding of

removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            Accordingly,    we    deny    the   petition     for    review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  PETITION DENIED




                                     - 2 -